Title: William Lee to the American Commissioners, 8 May 1778
From: Lee, William
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen:
Frankfort on the Maine, 8 May, 1778.
I have been detained here longer than was intended by a personal application from one of the King of Prussia’s ministers. I have now received an answer from Berlin, which informs me that his Majesty chooses for the present to decline acknowledging the Independency of the United States, or to enter into a commercial treaty; consequently my route is fixed for Vienna, where, if I am not wrong inform’d, an application from the French ministry will easily induce that Court to comply with the wishes of Congress; especially if the application is made while the affairs in Germany continue in their present state of suspence.
It will be of essential service in the direction of my movements for me to know what measures the French ministry intend to take in this business, for which I must rely upon you to inform me. The safest way will be to send your letter under cover to Messrs. Bathman Frere, Banquiers in this Town, from whence it will be forwarded to me, and perhaps be less liable to meet with any interruption than if sent by the post direct from Paris to Vienna. As the negotiations between the Emperor and the King of Prussia still continue, many are of the opinion that at last an accommodation will take place, instead of war. I have the honor to be with great esteem, gentlemen, your most obedient and very humble servant.
